Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 11/03/21 are acknowledged.
Claim 16 was previously cancelled. Claims 1 and 15 were amended, and claim 2 was cancelled on 11/03/21.
Claims 1, 3-15, and 17-21 are pending and are included in the prosecution.
Response to Amendments/Arguments
Claim Objection(s)
In light of the amendment of claim 15, the objection to this claim is withdrawn. 
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Maintained Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-15, and 17-21 are again rejected under 35 U.S.C. 103 as being unpatentable over Müller (US 6,537,571 B1) in view of Loubert et al. (EP 2 599 847 A1).

A) a backing layer; and
B) a scopolamine-containing layer;
wherein the TTS further comprises a silicone acrylic hybrid polymer, and wherein the scopolamine-containing layer is a scopolamine-containing matrix layer comprising:
a) scopolamine; and
b) the silicone acrylic hybrid polymer,
and wherein the scopolamine-containing layer structure comprises from 0.2 to 2 mg/cm2 scopolamine.
Müller teaches a TTS comprising a flexible, active substance-impermeable backing layer, a reservoir layer containing scopolamine base as a pharmaceutically active substance, a control membrane, a pressure-sensitive adhesive layer for attaching the system onto the skin, and a protective film or sheet which is impermeable to the active substance and which is removed prior to application, wherein said reservoir layer and said pressure sensitive adhesive layer comprise a self-adhesive amino-resistant silicone polymer (Abstract, Examples 1-3 – Col. 3, line 53 to Col. 4, line 37, and claims 1-11). Patches having a size of 2.5 cm2 are disclosed (Col. 4, lines 12-13). The reservoir layer has a content of scopolamine base of between 1.0 and 2.5 mg (claim 3). The pressure-sensitive adhesive layer has a content of scopolamine base of between 0.2 and 1.0 mg (claim 5). The calculated concentration of scopolamine in both the reservoir layer (1.0 – 2.5 mg) and the pressure-sensitive adhesive layer (0.2 – 1.0 mg) based on 2 is 1.2 mg/2.5 cm2 – 3.5 mg /2.5 cm2, which is 0.48 mg/cm2 – 1.4 mg/cm2. 
Müller does not expressly teach a silicone acrylic hybrid polymer, as recited in instant claim 1.
Loubert et al. teach a silicone acrylate hybrid polymer which includes the reaction product of a silicon-containing pressure sensitive adhesive (PSA) composition, an ethylenically unsaturated monomer, and an initiator (Abstract, claims 1-8 and 11-15). The silicone acrylic hybrid polymer is used in a transdermal drug delivery system which includes patches and reservoir systems, and contains a backing layer ([0061]-[0062], [0080], claims 11-15). The drug or active agent in the transdermal drug delivery system includes scopolamine ([0063] – Page 12, lines 45 and 48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a transdermal therapeutic system comprising a backing layer, a layer containing scopolamine base as a pharmaceutically active substance in a calculated concentration of 0.48 mg/cm2 – 1.4 mg/cm2, and a self-adhesive amino-resistant silicone polymer, as taught by Müller, substitute the silicone polymer with the silicone acrylic hybrid polymer used in a transdermal drug delivery system containing scopolamine as the active agent, as taught by Loubert et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Loubert et al. teach that “The polymerization of the ethylenically unsaturated monomer and the silicon-containing pressure sensitive, which already contains acrylate or methacrylate functionality, chemically integrates the advantageous functionalities et al. teach that the silicone acrylic hybrid polymer has advantages not found by using solely a silicone-based PSA or an acrylate based PSA, and the advantages include “effective adherence to substrates with a broad range of surface energies, improved solubility of a broader range of drugs, a larger effective temperature use range as compared to a pure acrylate-based PSA, and lower potential cost when compared to a pure silicone-based PSA” ([0079]). Therefore, one of ordinary skill in the art would have been motivated to use the silicone acrylic hybrid polymer of Loubert et al. in the TTS of Müller and have a reasonable expectation of producing a functional TTS and have the advantages listed above. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claims 1 and 17, the limitations of a transdermal therapeutic system (TTS) for the transdermal administration of scopolamine comprising a scopolamine-containing layer structure comprising: A) a backing layer; and B) a scopolamine-containing layer (instant claim 1) and a process for manufacturing a scopolamine-containing layer for use in the TTS according to claim 1 (instant claim 17) would have been obvious over the preparation of TTS comprising a flexible, active substance-impermeable backing layer, and a reservoir layer containing scopolamine 
Regarding instant claim 1, the limitation of the TTS further comprising a silicone acrylic hybrid polymer would have been obvious over the silicone acrylic hybrid polymer which includes the reaction product of a silicon-containing pressure sensitive adhesive (PSA) composition, an ethylenically unsaturated monomer, and an initiator (Abstract, claims 1-8 and 11-15), used in a transdermal drug delivery system which includes patches and reservoir systems, and contains a backing layer ([0061]-[0062], [0080], claims 11-15), as taught by Loubert et al. 
Regarding instant claim 1, the limitation of a scopolamine-containing matrix layer comprising: a) scopolamine; and b) the silicone acrylic hybrid polymer, would have been obvious over the layer containing scopolamine base as a pharmaceutically active substance, (Abstract, Examples 1-3 – Col. 3, line 53 to Col. 4, line 37, and claims 1-11), as taught by Müller, in view of the silicone acrylic hybrid polymer which includes the reaction product of a silicon-containing pressure sensitive adhesive (PSA) composition, an ethylenically unsaturated monomer, and an initiator (Abstract, claims 1-8 and 11-15), used in a transdermal drug delivery system which includes patches and reservoir systems, and contains a backing layer ([0061]-[0062], [0080], claims 11-15), as taught by Loubert et al. 
Regarding instant claim 1, the limitation of the scopolamine-containing layer structure comprising from 0.2 to 2 mg/cm2 scopolamine would have been obvious over the calculated concentration of scopolamine in both the reservoir layer (1.0 – 2.5 mg) and the pressure-sensitive adhesive layer (0.2 – 1.0 mg) based on the patch size of 2.5 2 is 1.2 mg/2.5 cm2 – 3.5 mg /2.5 cm2, which is 0.48 mg/cm2 – 1.4 mg/cm2, as taught by Müller (Col. 4, lines 12-13, claims 3 and 5). According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 3, the limitation of the scopolamine-containing layer having an area weight ranging from 50 to 150 g/m2 would have been obvious over the coating weight of the dried film of the skin adhesive layer (which contains scopolamine) of 30 g/m2 (Col. 3, lines 60-61) and the coating weight of the dried film of the reservoir (scopolamine-containing) layer of 60 g/m2 (Col. 4, lines 4-5), as taught by Müller. The total area weight is calculated to be 90 g/m2, which lies within the claimed range of 50 to 150 g/m2, and is therefore rendered obvious. 
Regarding instant claim 4, the limitation of a scopolamine-containing self-adhesive layer structure which does not comprise an additional skin contact layer would have been obvious over the reservoir scopolamine-containing layer which is made up of a self-adhesive amino-resistant silicone polymer, as taught by Müller (Abstract, claim 1) in view of the silicon-containing pressure sensitive adhesive composition, as taught by Loubert et al. (Abstract, claims 1-8 and 11-15).
Regarding instant claim 5, the limitation of the silicone acrylic hybrid pressure-sensitive adhesive would have been obvious over the silicon acrylic hybrid polymer which includes the reaction product of a silicon-containing pressure sensitive adhesive (PSA) composition, an ethylenically unsaturated monomer, and an initiator, as taught by Loubert et al. (Abstract, claims 1-8 and 11-15).

Regarding instant claims 7, 12, 17, and 19, the limitations of the scopolamine-containing layer comprising from 2 to 25% scopolamine (instant claims 7 and 17), from 5 to 15% scopolamine (instant claim 12), and from 2 to 10% scopolamine (instant claim 19) by weight based on the total weight of the scopolamine-containing layer would have been obvious over the calculated weight percent of scopolamine in the reservoir layer (Example 1 A – Col. 3, lines 4-58: 9.5 g scopolamine ÷ (9.5 g scopolamine + 419.3 g silicone adhesive) = 9.5 ÷ 428.8 = 2.2% by weight) and the pressure-sensitive adhesive layer (Example 1 B – Col. 3, line 65 to Col. 4, line 2: 25.3 g scopolamine ÷ (25.3 g scopolamine + 345.5 g silicone adhesive) = 25.3 ÷ 370.8 = 6.8% by weight), or 2.2% + 6.8%, which is 9%, as taught by Müller. The calculated concentration of scopolamine of 9% lies within the claimed ranges of 2 to 25% scopolamine and 5 to 15% scopolamine, and therefore renders the claimed ranges obvious. 
Regarding instant claims 8-12, the limitations of the reaction product of a silicone polymer, a silicone resin, and an acrylic polymer, and wherein the acrylic polymer is covalently self-crosslinked and covalently bound to the silicone polymer, the silicone resin, or both, would have been obvious over the silicone acrylate hybrid composition et al. (Abstract, claims 1-8). Regarding instant claims 11-12, the limitations of a continuous, silicone external phase and a discontinuous, acrylic internal phase; or a continuous, acrylic external phase and a discontinuous, silicone internal phase would have been obvious over the silicone acrylate hybrid polymer taught by Loubert et al. since the same components, i.e., components (a), (b), and (c) are disclosed in the same silicone acrylic hybrid polymer composition. 
Regarding instant claim 13, the limitation of the scopolamine-containing layer having an area of release ranging from 1 to 3 cm2 would have been obvious over the patches having a size of 2.5 cm2, as taught by Müller (Col. 4, lines 12-13).
Regarding instant claim 14, the limitation of the mean release rate of from 0.2 to 1.0 mg/day of scopolamine over at least 72 hours of administration would have been obvious over FIG. 1 which shows release or permeated scopolamine ranging from about 165 µg/cm2 (or 0.165 mg/cm2) at 48 hours, and about 275 µg/cm2 (or 0.275 mg/cm2) at 72 hours for Example 1, as taught by Müller. The claimed release rate would have been an obvious variant over the release taught by Müller unless there is evidence of criticality or unexpected results. 
Regarding instant claims 15 and 21, the limitations of the method of treating or preventing a symptom or disease selected from the group consisting of nausea, vomiting, and motion sickness in a human patient in need thereof, the method 
Regarding instant claim 18, the limitation of the scopolamine-containing layer comprising from 55 to 98% of the silicone acrylic hybrid polymer by weight based on the total weight of the scopolamine-containing layer would have been obvious over the calculated weight percent of the silicone adhesive in the reservoir layer (Example 1 A – Col. 3, lines 4-58: 419.3 g silicone adhesive ÷ (9.5 g scopolamine + 419.3 g silicone adhesive) = 419.3 ÷ 428.8 = 97.8% by weight) and the pressure-sensitive adhesive layer (Example 1 B – Col. 3, line 65 to Col. 4, line 2: 345.5 g silicone adhesive ÷ (25.3 g scopolamine + 345.5 g silicone adhesive) = 345.5 ÷ 370.8 = 93% by weight), as taught by Müller, in view of the silicone acrylic hybrid polymer (Abstract, claims 1-8 and 11-15), as taught by Loubert et al. 
Regarding instant claim 20, the limitation of a plasma concentration of from 50 to 120 pg/ml scopolamine would have been obvious over the constant plasma levels achieved by the TTS taught by Müller (Col. 2, lines 13-27). Since Müller in view of Loubert et al. teach the same TTS containing the same components, i.e., the scopolamine and the silicone acrylic hybrid polymer, in the same concentration, the recited plasma concentration would have been expected unless there is evidence of criticality. 
Response to Arguments
Applicant’s arguments (Pages 6-8, filed 11/03/21) with respect to the rejection of claims 1-15 and 17-21 under 35 U.S.C. 103 as being unpatentable over Müller in view of Loubert et al. have been fully considered but are not persuasive. 
Applicant argues that: “Even if a person of ordinary skill in the art would have combined Muller with Loubert, which Applicant does not concede, Applicant has amended independent claim 1 to recite that the scopolamine-containing layer is a scopolamine-containing matrix layer comprising scopolamine and the silicone acrylic hybrid polymer. Neither Muller nor Loubert discloses a matrix layer and nothing in either reference teaches or suggests modifying Muller to include such a layer.”
This is not persuasive because the limitation of “a scopolamine-containing matrix layer” is rendered obvious by the layer containing scopolamine base as a pharmaceutically active substance (Abstract, Examples 1-3 – Col. 3, line 53 to Col. 4, line 37, and claims 1-11), as taught by Müller. The deficiency in Müller regarding the silicone acrylic hybrid polymer is cured by Loubert et al. since the latter teach the silicone acrylic hybrid polymer which includes the reaction product of a silicon-containing pressure sensitive adhesive (PSA) composition, an ethylenically unsaturated monomer, and an initiator (Abstract, claims 1-8 and 11-15), used in a transdermal drug delivery system which includes patches and reservoir systems, and contains a backing layer ([0061]-[0062], [0080], claims 11-15). The combination of Müller and Loubert et al. is proper since Loubert et al. teaches the advantages of using the silicon acrylic hybrid polymer including a stable pressure sensitive adhesive that resists phase separation ([0015]), “effective adherence to substrates with a broad range of surface energies, 
Applicant refers to ¶¶ 37-38 of the instant Application and argues that “… Applicant's scopolamine-containing matrix layer controls the release of the active agent. Muller discloses that its TTS is a reservoir-type TTS comprising a scopolamine-containing reservoir layer …” 
Paragraphs [0037] and [0038] in the instant Specification have been fully considered. However, Applicant’s argument is not persuasive because the limitation regarding the “scopolamine-containing matrix layer comprising: a) scopolamine; and b) the silicone acrylic hybrid polymer” is rendered obvious by the layer which contains scopolamine and a pressure sensitive adhesive as taught by Müller (Abstract, Examples 1-3 – Col. 3, line 53 to Col. 4, line 37, and claims 1-11) in view of the use of the silicone acrylic hybrid polymer as taught by Loubert et al. (Abstract, [0061]-[0062], [0080], claims 1-8 and 11-15). Even though Müller discloses their layer as a reservoir layer, it renders obvious the limitation of a matrix layer containing the two components. There is no arrangement of the two components recited in the instant claims that distinguish it from the prior art. 
The broadest reasonable interpretation of “matrix layer” is that it is a distinct layer which contains or surrounds the recited components, i.e., a) scopolamine and b) the silicone acrylic hybrid polymer. Müller teaches a layer containing scopolamine and a pressure sensitive adhesive. One of ordinary skill in the art would have found it obvious to use the silicone acrylic hybrid polymer adhesive of Loubert et al. in place of the et al. ([0015] and [0079]). 
Regarding the “matrix layer” limitation, instant claims only require the combination of the components (a) scopolamine and b) the silicone acrylic hybrid polymer) in one layer, i.e., the arrangement of these components is a mixture of the two in one layer. The prior art references teach the combination of the active (scopolamine) and the pressure sensitive adhesive (the silicone acrylic hybrid polymer) in one layer, which renders obvious the limitation of the “matrix layer.” 
Applicant argues that: “… Muller requires a rate-controlling membrane, as well as an additional and separate adhesive layer for establishing contact to the skin … Muller further teaches that an amine-resistant silicone polymer must be used in its reservoir-type TTS in order to have the desired drug release properties … Muller is silent regarding a matrix layer that controls active agent release.”
This is not persuasive because instant claims do not exclude a rate-controlling membrane, an additional and separate adhesive layer, or an amine-resistant silicone polymer taught by Müller. Instant claim 1 recites the transitional phrase “comprising” with respect to the constituents of the TTS and the scopolamine-containing layer. Based on MPEP 2111.03(I), the transitional phrase “comprising” is considered open-ended and does not exclude additional, unrecited elements or method steps. 

	

This is not persuasive because, Loubert et al. are not relied upon for the scopolamine-containing layer. As discussed above, Müller is relied upon for teaching a single layer containing scopolamine and a pressure sensitive adhesive. Loubert et al. are relied upon for teaching the specific silicone acrylic hybrid polymer, which one of ordinary skill in the art would have found it obvious to use in place of the pressure sensitive adhesive of Müller.
Therefore, the rejection of 08/04/21 is maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022. The examiner can normally be reached Monday to Friday 6:30 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615